           Case 1:92-cr-00019-VEC Document 111 Filed 03/17/21 Page 1 of 1
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 3/17/2021
 ------------------------------------------------------------, X
 UNITED STATES OF AMERICA,                                     :
                                                               :         92-CR-0019
                            -against-                          :
                                                               :          ORDER
 DOMINGO ROSARIO FIGUEROA,                                     :
                                                               :
                                             Defendant.        :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant’s resentencing is scheduled for March 30, 2021 at 10:00 a.m.;

        WHEREAS the Court has reviewed the parties’ written submissions on: (i) whether

Defendant’s sentence can run concurrent to the sentence imposed in the Eastern District of

Virginia; (ii) whether the First Step Act applies at resentencing; and (iii) whether Defendant’s

robbery convictions constitute crimes of violence such that he is subject to the Armed Career

Criminal Act and career offender enhancements (Dkts. 103, 104, 108, 109);

        IT IS HEREBY ORDERED THAT: The Court is tentatively inclined to rule: (i)

Defendant’s sentence cannot run concurrent to any prior sentence; (ii) Defendant will get the

benefit of the First Step Act’s amendments to 18 U.S.C. § 924(c)(1)(C); and (iii) Defendant’s

robbery convictions under Puerto Rico law do not qualify as crimes of violence for purposes of

the ACCA and the career offender provision of the Sentencing Guidelines. The Court will give

both parties an opportunity to speak on each issue at the resentencing before it finalizes that

opinion.



SO ORDERED.
                                                            _________________________________
Date: March 17, 2021                                         VALERIE CAPRONI
      New York, NY                                          United States District Judge
